                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


ALBERT A. GRAYER CIVIL ACTION

VERSUS

TIMOTHY BUTLER, ET AL. NO.: 18-00049-BAJ-EWD




                               RULING AND ORDER

       Before the Court is the United States Magistrate Judge's Report and

Recommendation (Doc. 56) pursuant to 28 U.S.C. §636(b)(l). The Report and

Recommendation addresses the Motion for Summary Judgment (Doc. 42) filed by

Defendants William Butler and Zuccaro Blackmore, arguing for the dismissal of pro

se Plaintiff Albert A. Grayer's Complaint (Doc. 1) for failure to exhaust administrative

remedies. The M-agistrate Judge recommended that the Court grant Defendants'


Motion and dismiss all Plaintiffs claims without prejudice for failure to exhaust

administrative remedies. (Doc. 56 at p. 10).


      The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. §636(b)(l), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. No objections or responses were


filed by either party.
      Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge's Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and


recommendation.


      IT IS ORDERED that the Magistrate Judge's Report and

Recommendation (Doc. 56) is ADOPTED as the Court's opinion herein.

      IT IS FURTHER ORDERED that Defendant's Motion is GRANTED.

      IT IS FURTHER ORDERED that all of Plaintiffs are claims are hereby

DISMISSED WITHOUT PREJUDICE for the failure to exhaust administrative

remedies.



                                                      5"^
                          Baton Rouge, Louisiana, this ^ — day of March, 2020




                                    JUDGE BRIAN S^J^tIKSON
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA
